MITCHELL, X
The railroad and warehouse commissioners, upon the petition of numerous citizens, and after a hearing at which the railway company appeared and opposed the granting of the petition, made an order requiring the Minneapolis & St. Louis Railroad Company to build and maintain at Emmons, a small, unincorporated village on the line of its road, a station house for the convenience of the public, the outside measurement of which should be 16 feet by 44 feet, and which should contain a waiting room, of the width of the building, and at least 18 feet long, and suitably lighted and heated, for the accommodation of the traveling public, with suitable platforms for the purpose aforesaid, and that the same should thereafter be maintained as a regular station house of the company. The railway company having refused to comply with the order, the state, on the relation of the commissioners, applied to the district court *473for a writ of mandamus to compel it to do so. The railway company appeared' and answered to the alternative writ of mandamus. Upon the trial the only evidence introduced by the state was the findings of the railroad and warehouse commissioners. The railway company introduced no evidence. The court found, as a conclusion of law, that the relators were entitled to a peremptory writ of mandamus compelling the railway company forthwith to comply with the order of the commissioners, and from the judgment entered accordingly it appealed to this court.
It becomes important, at the outset, to determine whether this action, and the order sought to be enforced by it, are based upon the provisions of Laws 1897, c. 94, or upon the powers granted to the railroad and warehouse commissioners by the general railroad and warehouse commission act (G. S. 1894, c. 6, tit. 9), and particularly section 388. This depends upon the construction to be given to the word “village,” as used in the act of 1897. That act provides
“That all railroad corporations or companies operating any railroads in this state shall * * * provide at all villages and boroughs on their respective roads, depots with suitable waiting rooms for the protection and accommodation of all passengers patronizing such roads, and a freight room for the storage and protection of freight. * * * Such railroad corporations or companies shall at all such depots or stations stop their trains regularly as at other stations to receive and discharge passengers, and, for at least one half hour before the arrival, and one half hour after the arrival, of any passenger train, cause their respective depots or waiting rooms to be open for the reception of passengers; said depots to be kept well lighted and warmed for the space of time aforesaid.”
While the word “village” is often used to apply to any small assemblage of houses for dwelling or business, or both, in the country, whether incorporated or unincorporated, yet we are satisfied that the word, as used in this statute, applies exclusively to incorporated villages. In the first place, the maxim, “Noscitur a sociis,” applies. The word “village” is used in connection with the word “borough,” which is never applied to any place except an incorporated municipality. See title “Borough,” 4 Am. & Eng. Enc. (2d Ed.). We have several boroughs created by special charter in the early history of the territory and state, the name having been evidently bor*474rowed from some'of the eastern, middle, or border states, such as Pennsylvania, where it is in common use. In the second place, the duties imposed on railroad companies by this act are mandatory, apply to all villages, and are imposed by the legislature itself, and not left to the discretion of the railroad and warehouse commissioners, according as they may or may not determine that public necessity or convenience requires a passenger or freight station to-be provided at a particular village. Hence, if the word “village,” in this act, is to be given its general popular meaning, as contended for by counsel for the relators, it would be the absolute duty of a railroad company to provide and maintain such a station at every little hamlet along its line, without regard to its size- or the amount of its business, and without regard to its proximity to other stations, or to the necessities or convenience of the public. It is not to be lightly assumed that the legislature intended to impose any such onerous and unreasonable duties upon railroad companies. Indeed, it is more than doubtful whether any such act could be upheld as a legitimate exercise of the police power of the state.
If the statute is limited to incorporated villages, the duties imposed are still sufficiently onerous, yet they could be said to have some reference to public convenience; for, to authorize the incorporation of a village, there must be at least 175 inhabitants in a compact or contiguous tract of territory, urban or semiurban, and not strictly rural in its character. Cl. S. 1894, § 1200; State v. Minnetonka Village, 57 Minn. 526, 59 N. W. 972. And, lastly, if the statute is construed as applying to all villages, in the popular sense, whether incorporated or unincorporated, there is no definite rule by which to determine to what place this mandatory duty of providing a depot and station applies. Who is to determine whether a given place has ceased to be strictly rural, and has become so far urban or semiurban in its character as to be entitled to be called a village, even in the general and popular meaning of that word? The railroad and warehouse commissioners themselves are evidently of opinion that the statute applies only to incorporated villages, and we have no doubt that in this they are correct.
2. But there is no doubt of the pow;er of the commissioners, under the general railroad and warehouse commission act, to require a *475railroad company to provide a suitable depot and passenger waiting room at any place, incorporated or unincorporated, where public necessity or convenience reasonably requires it to be done. But this power is neither absolute nor arbitrary. The facts must be such, having regard to the interests, not only of the particular locality, but also of the public at large and of the railroad company itself, as to justify the commissioners, in the exercise of a reasonable discretion and judgment, in ordering the railway company to provide a depot and passenger station at the place in question. Counsel for the relators admit this. The only evidence being the report of the commissioners themselves, we must refer to it to ascertain whether the facts therein stated reasonably justified their order requiring the railroad company to provide and maintain a depot and station at Emmons. The statute provides that,
“Upon the trial of said cause [before the court, as in this case, to enforce the order of the commissioners] the findings of fact of said commission as set forth in its report shall be prima facie evidence of the matters therein stated.” G. S. 1894, § 399.
The power of the legislature to establish this rule of evidence is so well settled that we deem it unnecessary to occupy time in argument, or the citation of authorities, in support of the proposition. It will be noted that it is the facts found by the commissioners, and not the conclusions which they draw from those facts, which are made prima facie evidence.
The facts found by the commissioners are, in substance, as follows:
First. That Emmons is on the line of the appellant’s road, near the Iowa line, and has a population of about one hundred. It has three stocks of general merchandise, two hardware stores, three blacksmith shops, two restaurants, one furniture store, one drug store, one lumber and coal yard, one grain elevator, one feed mill, one creamery, one butcher shop, one livery stable, and 14 or more dwelling houses; and tributary thereto is a rich and populous agricultural country, which extends to a distance of 15 or 16 miles in a westerly direction, and 5 or 6 miles in other directions. That it is 5 7/10 miles from Emmons to the first railroad station on the line *476of said railroad north of it, and there is no station on the line of said railroad south of Emmons within the state of Minnesota. That there is a station called “Norman,” in the state of Iowa, V10 of a mile by rail, and one mile by wagon road, from Emmons; but said Norman, being within the state of Iowa, is not subject to the jurisdiction or control of this commission.
Second. That the respondent has built and maintains a spur track at Emmons for the reception and delivery of freight in carload lots, but that all business transacted by the people of Emmons, and of the country tributary thereto, with said railroad company, other than loading and Unloading car-load freight, under existing conditions, is necessarily to be transacted at Norman; and in consequence thereof the people of Emmons are subjected to much inconvenience, expense, and annoyance, and are required to go without the state of Minnesota, into the state of Iowa, for the transaction of such business.
Third. That during the year ending December 31,1896, there was shipped from Emmons, on said railroad, butter, on which freight charges were collected amounting to $2,004.69; 101 car loads of grain, on which freight charges were collected amounting to $5,552.88; 74 car loads of live stock, on which freight charges were collected amounting to $3,153.45; three car loads of hay, on which freight charges were collected amounting to $97; and one car load of emigrants’ movables, on which freight charges were collected amounting to $16.62,- — making the total collection of freight charges on outgoing freight during said time $10,824.64. That during the same period there was shipped to Emmons merchandise, in less than car loads, on which freight charges' were collected amounting to $1,199.42; 42 car loads of lumber, on which freight charges were collected amounting to $1,929.24; 33 car loads of coal, on which freight charges were collected amounting to $1,237.58; three car loads of salt, on which freight charges were collected amounting to $186.80; one car load of farm machinery, on which freight charges were collected amounting to $47.70; one car load of wire and nails, on which freight charges were collected amounting to $84.64; two car loads of stone, on which freight charges were collected amounting to $54.62, — making the total collection of freight *477charges on incoming freight during said period $4,689.80, and a total of freight charges collected on incoming and outgoing freight during said period of $15,514.44.
“That figures were not furnished this commission for the business of 1897, except on grain shipments up to the time of the hearing, which amounted to 178 car loads, from which we estimate, and so find, that the freight charges for the year 1897 on incoming and outgoing freight at Emmons exceeded $20,000. We are unable to find the receipts of the railroad company upon passenger business at Emmons, for the reason that, under existing conditions at Emmons, passengers, either incoming or outgoing, are required to take the cars or alight therefrom at Norman.”
What follows consists merely of inferences and conclusions drawn from these facts.
It is apparent from this that the surrounding country is strictly rural and agricultural, although, as the commissioners say, rich and prosperous; also, that the existing stations on appellant’s road (Norman) south and (Twin Lakes) north of Emmons are only 6 'V1(> miles apart, which the courts will take judicial notice is not greater than the ordinary distance between stations in the rural and agricultural portions of this state. There is no finding that the facilities at the station of Norman for both freight and passenger traffic are not ample for the accommodation of the public.
The only objections found against it are that it is just over the line in the state of Iowa, and hence not subject to the jurisdiction of the relators, and that the people of Emmons and vicinity are compelled to go into the state of Iowa for the purpose of transacting business with the railroad, — considerations which, in our judgment, are not entitled to a particle of weight. It may be unfortunate for Norman that it is not in this state, so as to be subject to the jurisdiction of our railway and warehouse commission; but Iowa is generally supposed to be a civilized state, whose laws provide security for life and property as effectually as our own, and which exercises as efficient police power over common carriers as Minnesota. In trade and commerce, state lines go for nothing. A citizen of Minnesota who goes into Iowa is still in his own country, and has to pay neither a poll tax to enter, nor an import or export *478tax on his property. It is commendable in citizens of Minnesota to attempt to build up their own state in every proper way. It is also a commendable ambition on the part of the inhabitants of Emmons to benefit their own village, and themselves individually. But this is no reason why these things should be done at the expense either of the appellant or the public at large. If any such narrow, provincial policy should obtain, every state line in the country would be flanked by double stations at every point where a railroad crossed it.
The suggestion that the station at Norman may be discontinued is frivolous. It will be time enough to take that into account when it happens. It appears that the station at that place is only one mile by wagon road from Emmons. We will take notice that this is shorter than the distance between the dwellings or places of business of a large part of the inhabitants of our larger cities and the railway passenger or freight stations which accommodate them; also, that it is as short as or shorter than the distance between many country depots or stations and the nucleus of buildings constituting the business center of the station village. There is no suggestion that there are anj special physical obstacles or difficulties in the way of traveling the one mile of highway between Emmons and Norman. Neither is there any claim that, in locating its stations at Twin-Lakes and Norman, the railroad company acted arbitrarily, unreasonably, or in disregard of the convenience of the public.
The aggregate of freight charges on freight going to or from Emmons during a year was $15,514, which at first sight seems like quite a large sum; but, when it is considered that this presumably includes the total freight charges from the places of shipment to the places of consignment, it is apparent that, the gross earnings of the appellant on this freight must be a very much less sum, and its net earnings a still much smaller sum. It is also to be observed that the great bulk of this freight, representing at least $12,360 out of the $15,514 freight charges, was shipped in or out in car-load lots, which was already amply accommodated by a side track at Emmons, thus leaving freight representing only $3,154 of the freight charges (assuming that the item of butter was shipped out in less *479than car-load lots) which will be benefited by the establishment of a regular depot or station at Emmons. And, when the nature of the freight shipped in car-load lots is taken into account, it doubtless represents a considerably greater proportion of the bulk or weight of the total freight than is indicated by its proportionate share of the freight charges. The commissioners report that they were unable, for a very good reason, to ascertain what the receipts of the appellant upon passenger business at Emmons were or would be; but it is evident that it would be inconsiderable from the village itself, and comparatively small even including the rural population of the so-called “tributary territory,” especially in view of the fact that much of this must be approximately equidistant from one or the other of the two neighboring existing stations and Emmons.
Our conclusion is that these facts did not justify the commissioners in the first instance, or the district court on appeal, in ordering the appellant to provide and maintain this station within seven-tenths of a mile of an existing station; that, in the light of the facts, the order was unreasonable.
We are firm believers in the existence as well as the exercise of the police power on the part of the state over common carriers, but this power must be exercised reasonably. Every attempt to exercise it unreasonably only injures public interests, by bringing the police power of the state into disrepute. The undue multiplication of railway stations does not increase the traffic, either passenger or freight. It simply divides the existing traffic among more places. It unnecessarily increases' the expense of doing the business (which comes out of the railroad company in the first instance, but at last usually out of the public), diminishes the quality of the service of the road to the public by the unnecessary frequency of the stops of trains, and increases to some extent the hazards of railroad traffic and travel. As already suggested, in determining whether a station should be provided and maintained at a particular place, the interests, not merely of that immediate locality, but also of the railroad company, and especially of the public at large, must be taken into consideration. It seems to us that the commissioners, in making this order, must have been unconsciously influenced by the fact that the station at Norman was on the other *480side of the state line, and that, if it had been on this side, they would never have ordered the appellant to provide another station within seven-tenths of a mile of it.
J udgment reversed, and a new trial granted.